United States Court of Appeals
                                                                  Fifth Circuit
                                                               F I L E D
                 IN THE UNITED STATES COURT OF APPEALS
                         FOR THE FIFTH CIRCUIT                February 23, 2006

                                                           Charles R. Fulbruge III
                                                                   Clerk
                              No. 04-41447
                          Conference Calendar



ROBERT ROY BUTCHER,

                                      Plaintiff-Appellant,

versus

LARRY CRAIG; KENNETH RAMEY; DANNY L. BUTCHER; EDWARD L. PARKER,

                                      Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:04-CV-281
                       --------------------

Before GARZA, DENNIS, and PRADO, Circuit Judges.

PER CURIAM:*

     Robert Roy Butcher, Texas inmate # 719502, appeals the

dismissal, pursuant to 28 U.S.C. § 1915A(b)(1), of his pro se

action asserting civil rights violations arising from the sale of

property in a Texas probate proceeding.

     Butcher may not seek a reversal of the Texas probate court’s

judgment simply by casting his complaint in the form of a civil

rights action.     See Phinizy v. State of Ala., 847 F.2d 282, 283

(5th Cir. 1988); Hagerty v. Succession of Clement, 749 F.2d 217,


     *
       Pursuant to 5TH CIR. R. 47.5, the court has determined that
this opinion should not be published and is not precedent except
under the limited circumstances set forth in 5TH CIR. R. 47.5.4.
                           No. 04-41447
                                -2-

220 (5th Cir. 1984).   Because Butcher’s claims are inextricably

intertwined with his probate action, the federal district court

had no jurisdiction to consider them.     See Phinizy, 847 F.2d at

283; Hagerty, 749 F.2d at 220.   Because the appeal lacks arguable

merit, it is frivolous.   See Howard v. King, 707 F.2d 215, 219-20

(5th Cir. 1983).   Accordingly, the appeal is dismissed.

     Butcher is warned that the district court’s dismissal of his

complaint as frivolous and this court’s dismissal of his appeal

each count as a strike under 28 U.S.C. § 1915(g) and that, if he

accumulates three strikes, he will not be able to proceed in

forma pauperis in any civil action or appeal filed while he is

incarcerated or detained in any facility unless he is under

imminent danger of serious physical injury.     See Adepegba v.

Hammons, 103 F.3d 383, 387-88 (5th Cir. 1996); 28 U.S.C.

§ 1915(g).   He is also warned that any future filing or

prosecution of paid frivolous appeals will invite the imposition

of monetary sanctions.

     APPEAL DISMISSED; SANCTION WARNING ISSUED.